Citation Nr: 0840481	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-16 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for residuals of a 
left foot injury.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to residuals of a left 
foot injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal m August 2003 and April 2004 
rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
the benefits sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board 
for appellate review.  The Board remanded the case for 
further development in August 2007.  The case has since 
been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Reason for Remand:  To schedule the veteran for a VA 
examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).

In the August 2007 remand, the Board noted that the 
veteran had not been afforded a VA examination in 
connection with his claim for service connection for 
residuals of a left foot injury.  His service medical 
records indicate that he was treated for a left foot 
injury in November 1982 and that he was assessed as having 
a possible sprain.  His current treatment records also 
document him as having various diagnoses, including 
posterior tibial tendonitis, Achilles tendonitis, 
onychomycosis, plantar fasciitis, and a left Sheppard's 
fracture.  However, the evidence of record did not include 
a medical opinion addressing whether the veteran has a 
current left foot disorder that is related to his injury 
in service.  Therefore, the Board found in the previous 
remand that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any current left foot disorder that may be 
present.  38 C.F.R. § 3.159(c)(4).

Following the August 2007 Board remand, a letter was sent 
to the veteran in April 2008 notifying him that he was 
scheduled for a VA examination later that month.  However, 
he failed to report for that examination, and his claims 
were denied in a May 2008 supplemental statement of the 
case.  The veteran later submitted a statement in June 
2008 in which he indicated that he did not receive 
notification of the examination and requested that he be 
rescheduled at a VA medical facility close to his home.  

The Board notes that the letter was sent to the veteran's 
last known address of record and was not returned as 
undeliverable.  As such, the regularity of the mail is 
presumed.  See generally Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1991), quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting that 
there is a presumption of regularity in the law that 
supports "'the official acts of public officers and, in 
the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties.").  

Nevertheless, as previously discussed, the Board does find 
a VA examination necessary in this case.  Therefore, the 
Board concludes that the case should be remanded so that 
the veteran can be afforded a VA examination to determine 
the nature and etiology of any current left foot disorder.  

The Board, quoting the United States Court of Appeals for 
Veterans Claims (Court) in Kowalski, reminds the veteran 
and his representative that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence. . . . . VA has not only 
the discretion, but in this case, the duty under 38 U.S.C. 
§ 5103A(d). . . to schedule an examination . . . . [The 
veteran] and his counsel are expected to cooperate in the 
efforts to adjudicate his claim.  Their failure to do so 
would subject them to the risk of an adverse adjudication 
based on an incomplete and underdeveloped record."  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  See 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board further notes that a decision on the claim for 
service connection for residuals of a left foot injury 
could change the outcome of the veteran's claim for 
service connection for a left knee disorder.  In this 
regard, the Board observes that the veteran has contended 
that his left knee disorder is secondary to his residuals 
of a left foot injury.  As such, the claims are 
inextricably intertwined.  For this reason, the issue of 
service connection for residuals of a left foot injury 
must be resolved prior to resolution of service connection 
for a left knee disorder.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (the prohibition against the 
adjudication of claims that are inextricably intertwined 
is based upon the recognition that claims related to each 
other should not be subject to piecemeal decision-making 
or appellate litigation).  Accordingly, a remand is 
required for the RO to adjudicate the inextricably 
intertwined issue.

Therefore, in order to give the appellant every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, the 
case is REMANDED for the following actions:

1.  The veteran should be afforded a 
VA examination at the closest possible 
VA medical facility to determine the 
nature and etiology of any left foot 
disorder that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the veteran's service 
medical records, and to identify all 
current left foot disorders.  For each 
disorder identified, the examiner 
should review the service medical 
records and comment as to whether it 
is at least as likely as not that the 
current disorder is causally or 
etiologically related to the veteran's 
symptomatology in service or is 
otherwise related to service or the 
result of a disease or injury incurred 
in service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the veteran 
and his representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and/or argument on the matter 
or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).



